
	
		I
		112th CONGRESS
		1st Session
		H. R. 2873
		IN THE HOUSE OF REPRESENTATIVES
		
			September 8, 2011
			Ms. Velázquez
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to provide a credit to employers for the retention of certain individuals hired
		  before 2013.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Expansion and Hiring
			 Act of 2011.
		2.Business credit
			 for retention of certain individuals newly hired before 2013
			(a)In
			 generalSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to business-related credits) is amended
			 by adding at the end the following new section:
				
					45S.Retention of
				certain individuals newly hired before 2013
						(a)In
				generalFor purposes of section 38, in the case of any taxable
				year ending after the date of the enactment of this section and beginning
				before January 1, 2013, the retained worker credit determined under this
				section for the taxable year is the aggregate of the lesser of—
							(1)$4,000 ($6,000 in
				the case of a long-term unemployed individual), or
							(2)6.2 percent of the
				wages (as defined in section 3401(a)) paid by the taxpayer to such retained
				worker during the 52 consecutive week period referred to in subsection
				(c)(2).
							(b)Limitations
							(1)Increase in
				employmentThe number of retained workers taken into account
				under subsection (a) shall not exceed the excess of (if any)—
								(A)the number of
				employees of the taxpayer at the end of the taxable year, over
								(B)the number of
				employees of the taxpayer at the beginning of the taxable year.
								(2)Dollar
				limitationThe amount allowed as a credit under subsection (a)
				for a taxable year with respect to any business location of the employer shall
				not exceed $400,000.
							(3)Special
				rules
								(A)Business-location
				specificAll determinations under this section regarding the
				number of employees shall be determined on a location basis.
								(B)Employees
				rotated among business not eligibleAn employee who is moved from
				one location of the taxpayer to another location shall not be taken into
				account for purposes of paragraph (1).
								(c)DefinitionsFor
				purposes of this section—
							(1)Retained
				workerThe term retained worker means any qualified
				individual—
								(A)who was employed
				by the taxpayer on any date during the taxable year,
								(B)who was so
				employed by the taxpayer for a period of not less than 52 consecutive weeks,
				and
								(C)whose wages (as
				defined in section 3401(a)) for such employment during the last 26 weeks of
				such period equaled at least 80 percent of such wages for the first 26 weeks of
				such period.
								(2)Qualified
				individualThe term qualified individual means any
				individual who—
								(A)begins employment
				with a qualified employer after December 31, 2010, and before January 1,
				2014,
								(B)certifies by
				signed affidavit, under penalties of perjury, that such individual has not been
				employed for 40 hours or more per week during the 60-day period ending on the
				date such individual begins such employment,
								(C)is not employed by
				the qualified employer to replace another employee of such employer unless such
				other employee separated from employment voluntarily or for cause, and
								(D)is not an
				individual described in section 51(i)(1) (applied by substituting
				qualified employer for taxpayer each place it
				appears).
								(3)Qualified
				employer
								(A)In
				generalThe term
				qualified employer means any employer other than the United
				States, any State, or any political subdivision thereof, or any instrumentality
				of the foregoing which employed an average of less than 100 employees on
				business days during such taxable year.
								(B)Treatment of
				employees of post-secondary educational
				institutionsNotwithstanding subparagraph (A), the term
				qualified employer includes any employer which is a public
				institution of higher education (as defined in section 101(b) of the Higher
				Education Act of 1965).
								(4)Long-term
				unemployed individualThe
				term long-term unemployed individual means an individual who was
				in receipt of unemployment compensation under State or Federal law for not less
				than 26 weeks during the 1-year period ending on the day the individual is
				hired by the
				employer.
							.
			(b)Credit allowed
			 as business creditSection 38(b) of the Internal Revenue Code of
			 1986 (relating to current year business credit) is amended by striking
			 plus at the end of paragraph (35), by striking the period at the
			 end of paragraph (36) and inserting , plus, and by adding at the
			 end the following new paragraph:
				
					(37)the retained worker credit determined under
				section
				45S.
					.
			(c)Limitation on
			 carryforwardSection 39(a) of such Code is amended by adding at
			 the end the following:
				
					(5)3-year
				carryforward for retained worker creditIn the case of the
				retained worker credit, paragraph (2) shall be applied—
						(A)by substituting
				3 taxable years for 21 taxable years in
				subparagraph (A) thereof, and
						(B)by substituting
				2 taxable years for 20 taxable years in
				subparagraph (B)
				thereof.
						.
			(d)Clerical
			 amendmentThe table of sections for subpart D of part IV of
			 subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 inserting after the item relating to section 45R the following new item:
				
					
						Sec. 45S. Retention of certain individuals newly hired before
				2013.
					
					.
			(e)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
